Citation Nr: 1541426	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability manifested by vertigo, dizziness, and memory loss.

2.  Entitlement to service connection for a sleep disorder, including sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to August 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was scheduled for a video conference hearing before a member of the Board in April 2015.  Although a March 2015 letter from the RO notified him of the hearing, he failed to appear at the hearing, did not request postponement, and has not shown good cause for the failure to appear.  Therefore, his request for a hearing is deemed abandoned.

The issue of entitlement to service connection for a sleep disorder, including sleep apnea, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Competent and persuasive medical and lay evidence documents that the Veteran denied experiencing memory loss during military service and his current memory function has been determined to be intact during post-service clinical evaluations.

2.  The most probative evidence indicates that the current peripheral vestibular disorder is not related to the complaints of dizziness during military service; instead, peripheral vestibular disorder has been attributed to the Veteran's ischemic heart disease, rated 100 percent disabling, and/or to his medications for that disability.



CONCLUSION OF LAW

The criteria for establishing service connection for a disability manifested by vertigo, dizziness, and memory loss, diagnosed as peripheral vestibular disorder, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5103, 5103A (West 2014); see also 38 C.F.R. § 3.159 (2015), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In November 2009, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  Here, the evidence of record contains the Veteran's service treatment and personnel records, post-service private and VA treatment records, VA examination and medical opinion reports, and lay statements from the Veteran and his representative.  Regarding the July 2013 VA examination and medical opinion pertinent to the claimed disability manifested by vertigo, dizziness, and memory loss, the Board finds the examination and opinion, which is supported by a detailed medical rationale, are adequate to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to service connection issue in appellate status.

II. Criteria & Analysis

The Veteran's claim of service connection for "chronic vertigo/dizziness/memory loss" was received in October 2009.  In his February 2014 substantive appeal, he emphasized that there was evidence of treatment for vertigo in his service treatment records and he was diagnosed as having peripheral vestibular disorder [on VA examination in July 2013].  He clarified that at the VA examination he "did not report to the examiner, but [sic] this condition started again after my heart attack in 2004."  Instead, he asserted that his vertigo had been "chronic and ongoing" since his separation from service.  He also reported that PTSD and hypertension, for which service connection was denied for both claimed disabilities in February 1996 and March 2010 rating decisions, contribute to the severity and frequency of his vertigo.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records are silent for complaints of vertigo or memory loss, but reflect complaints of dizziness on two separate occasions.  In January 1967, he complained of dizziness; examination findings were not reported and a diagnosis was not rendered.  In November 1968, he complained of becoming dizzy and also reported muscle tightness, headache, chills, and sweating since the previous day when he was out on pass and drank about five bottles of "33 Vietnamese beers" between 1300 to 1700 hours.  His temperature was 103.4 degrees Fahrenheit; he was prescribed aspirin, and referred to the Field Hospital.  He presented to the hospital the same evening with continued complaints of dizziness, fever, sweats, and chills since the previous evening and a sore throat.  The examiner indicated that the Veteran still had a high fever after taking aspirin and indicated that he had three enlarged tonsils with patches of exudate on examination.  The Veteran was referred to ENT.

In December 1966 and August 1969 reports of medical history at enlistment and separation, respectively, the Veteran denied currently or ever having dizziness or fainting spells, ear trouble, loss of memory, history of head injury, or any heart problems.  On enlistment and separation examinations in December 1966 and August 1969, the head, ears generally, heart, vascular system, and neurological and psychiatric function were reported as normal on clinical evaluation.

Post-service treatment records from the following medical providers were silent for complaints, diagnosis, or treatment for dizziness, vertigo, or memory loss: private treatment records from W. Barfield, M.D., dated from August 1984 to May 1990; private treatment records dated in March 1994 from R. Grieshaber, M.D.; private treatment records from Louisiana Heart Hospital dated from August 2006 to September 2008; and VA treatment records dated from March 2010 to May 2011.  

The cardiology treatment records from Louisiana Heart Hospital indicated that the Veteran's memory was intact prior to cardiac testing performed in August 2006, February 2007, and September 2008.  When he was discharged following heart catheterization in September 2008, discharge medications included Lopressor (metoprolol) and Atacand (candesartan).  When he established VA medical care in March 2010, he reported that he was followed by a private cardiologist and would continue to see that doctor.  He denied any chest pain or palpitation and indicated that he had no complaints other than a small growth on his neck.

During a VA heart examination in December 2010, the Veteran described the onset of diaphoresis and neck discomfort in 2004.  He was admitted to the hospital and told he had a "silent heart attack."  He reported having an angioplasty and two weeks later a stent placed.  He had another stent placed in 2006.  His course since onset was reported as stable.  In reviewing his cardiac history, the Veteran denied a history of dizziness or syncope.  His current medications included metoprolol.  The diagnosis was ischemic heart disease.  The Veteran indicated that he worked full-time as a fire technician and complained of fatigue when he performs physical activities.  A May 2011 rating decision granted service connection for ischemic heart disease and assigned a 10 percent disability rating effective August 21, 2006, and a 100 percent disability rating effective December 6, 2010.

Regarding the claimed disability manifested by vertigo, dizziness, and memory loss, the Veteran was afforded a VA ENT examination in July 2013.  He stated he had been "plagued by dizziness and vertigo since military service" and that the "dizziness started to occur again after suffering a heart attack in 2004."  He reported that episodes of dizziness last 10 to 15 minutes only when he is doing strenuous activity and believed that his dizziness may be due to his multiple heart medications.  He described the dizziness as more of light-headedness and denied any true spinning sensations.  He denied any previous ear disease or ear surgery, but endorsed having tinnitus.

Following a review of the claims file and physical examination, the diagnosis was peripheral vestibular disorder.  The examining otolaryngologist opined that it was less likely than not that the peripheral vestibular disorder was incurred in or caused by service.  The examiner elaborated that while the Veteran was seen for dizziness twice while on military service, he did "not think [the Veteran's] current dizziness is related to that [dizziness] he suffered during his military service."  Instead, the examiner concluded that the dizziness was "actually caused by [sic] blood pressure issue and medications since having a heart attack in 2004."  In support of his conclusion, the examiner observed that there were two episodes of dizziness during service and the Veteran denied ear problems or dizziness at separation.  The examiner also noted that the Veteran had related that the dizziness, which the Veteran described as light-headedness and not a true vertigo with spinning sensation, started to occur since the 2004 heart attack and only with physical activity.

Having considered the medical and lay evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by dizziness, vertigo, and memory loss, and diagnosed as peripheral vestibular disorder.

Initially, the Board acknowledges that the Veteran is competent to provide lay evidence of reporting his symptoms and that he has experienced dizziness, vertigo or a spinning sensation, or perceived memory loss since military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, the Veteran is not competent to state that his current peripheral vestibular disorder is related to the dizziness he experienced during military service because dizziness has many causes and determining the etiology of such requires some degree of medical expertise; the Veteran has not demonstrated that he has medical training or expertise sufficient to render his opinions competent.

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

With respect to his claim of a continuity of dizziness since military service, the Board finds the Veteran's statements unsupported and inconsistent with the evidence of record.  In this regard, the Veteran has stated that his symptoms of dizziness began during military service and continued to the present time.  His service records, however, reflect one isolated report of dizziness in January 1967 and a second report of dizziness in November 1968, which accompanied numerous other symptoms such as fever, chills, sweating, enlarged tonsils with patches of exudate, and recent alcohol consumption the previous day.  In addition, the Veteran denied dizziness or ear problems at separation examination and his next report of dizziness was contained in his October 2009 claim for service connection more than 40 years after separation from service.  

The Board finds that the service treatment records and the private and VA medical records dated from August 1984 to May 2011 that are associated with the claims file are relevant to the issue of whether the Veteran experienced peripheral vestibular disorder or a disability manifested by dizziness, vertigo, and memory loss since military service to the present time, and the Board finds it reasonable to infer that he did not experience a chronic disorder with those manifestations.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  Again, some of the records document that his memory function was objectively intact and none of those records reflect complaints or findings regarding dizziness or vertigo.  As such, the post-service medical records weigh against a finding of the current peripheral vestibular disorder or a disability manifested by dizziness, vertigo, and memory loss continuing since the two episodes of dizziness documented in the service treatment records.

Turning to the medical opinion evidence, the Board finds that the opinion of the July 2013 VA examiner is persuasive and probative evidence against the claim for service connection for peripheral vestibular disorder because it was based on a review of the claims file and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner detailed his review of the claims file, conducted a thorough examination, and considered the Veteran's statements regarding dizziness since military service, dizziness increasing since the 2004 heart attack, and dizziness associated with taking multiple heart medications.  

The examiner concluded that the current peripheral vestibular disorder was less likely as not incurred in or related to the episodes of dizziness in service and instead was related to the Veteran's medications required after his heart attack and for his blood pressure issues.  The Board finds the examiner's conclusion is consistent with and adequately supported by the evidence of record, which documents that the Veteran takes medications for ischemic heart disease, including Lopressor or metoprolol.  

Moreover, the Board reiterates that service connection is in effect for ischemic heart disease, rated as 100 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Notably, the criteria for a 100 percent rating specifically contemplate symptoms including dizziness.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope).  In other words, the July 2013 VA examiner's opinion essentially identified the Veteran's dizziness as a symptom of his heart disease and/or as a side effect of his medications for his heart disease.  Accordingly, the Board finds the July 2013 VA examiner's opinion is consistent with the Veteran's overall disability picture, including the total rating in effect for ischemic heart disease.

The Board acknowledges the concern raised by the Veteran's representative in August 2015 correspondence that the "examiner's use of the word 'think' brings the credibility of the opinion into question as he seems unsure of the etiology."  The representative also reported that the Veteran "disputes the examiner's statements indicating that the Veteran did not have symptoms of dizziness until after his heart attack in 2004."

However, the Board disagrees that the opinion reflects uncertainty.  Again, the examiner noted the Veteran's two episodes of dizziness in service and documented the Veteran's reports both that he had been plagued by dizziness since military service and that the "dizziness started to occur again after suffering a heart attack in 2004."  The examiner also reviewed the evidence of record in the claims file, which the Board finds weighs against a finding of any continuity of peripheral vestibular disorder symptomatology since military service, concluding that the Veteran's current dizziness is attributable to medications taken for ischemic heart disease rated totally disabling rather than to the two isolated incidents of dizziness during military service.  Accordingly, the Board finds that a remand for clarification regarding the etiology of the Veteran's current peripheral vestibular disorder is not warranted.

As a final matter, while the Board herein remands the issue of entitlement to service connection for a sleep disorder, including sleep apnea, to the AOJ to obtain the report of a VA sleep study recently identified by the Veteran, the Board finds that a remand for the claim of service connection for peripheral vestibular disorder is not warranted.  In the case of a sleep disorder, the evidence of record contains no evidence of a current sleep disorder disability and contains only lay evidence of sleep problems (identified as snoring) during military service.  

In contrast, pertinent to the claim for a disability manifested by vertigo, dizziness, and memory loss, the evidence of record documents complaints of dizziness in service; contains post-service private and VA medical records spanning a period of more than 25 years, which do not reflect a continuity of dizziness symptomatology since military service; and documents a current disability, peripheral vestibular disorder.  In addition, while the Veteran identified a VA sleep study that is not associated with the claims file in his February 2014 substantive appeal, he did not identify any outstanding treatment records to support his claim of service connection for peripheral vestibular disorder.  Therefore, the Board finds that a remand is not warranted for the claim of service connection for a disability manifested by vertigo, dizziness, and memory loss.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a disability manifested by vertigo, dizziness, and memory loss, and diagnosed as peripheral vestibular disorder, is denied.


REMAND

The Veteran's claim of service connection for "chronic sleep disorder/sleep apnea" was received in October 2009.  In his February 2014 substantive appeal, he asserted, "My fellow service members and my spouse report that when I do sleep I have an extreme case of 'snoring.'"  He indicated that he was diagnosed with sleep apnea at a VA Medical Center (VAMC) sleep lab and received treatment, which has relieved some of his chronic fatigue.  He reported that his physician and the doctor at the sleep lab stated that his sleep apnea started on active duty.  VA and private treatment records already associated with the claims file do not reflect complaints, diagnosis, or treatment for sleep apnea, a sleep disorder, or chronic fatigue.  The AOJ should obtain the outstanding VA treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the New Orleans VAMC and related clinics since establishing care in March 2010, to include the report of any sleep study.

2.  After completion of the above, and any additional development deemed necessary, re-adjudicate the issue of entitlement to service connection for a sleep disorder, including sleep apnea.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


